NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



EMANUEL OLVERA,                                  )
                                                 )
              Appellant,                         )
                                                 )
v.                                               )      Case No. 2D18-2351
                                                 )
STATE OF FLORIDA,                                )
                                                 )
              Appellee.                          )
                                                 )

Opinion filed May 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Collier
County; Frederick R. Hardt, Judge.

Emanuel Olvera, pro se.


PER CURIAM.


              Affirmed.


LaROSE, C.J., and VILLANTI and ATKINSON, JJ., Concur.